ACCEPTED
                                                                                      04-15-00617-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                 12/9/2015 4:36:23 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK

                        NO. 04-15-00617-CV
 _________________________________________________________________
                                                          FILED IN
                                                   4th COURT OF APPEALS
          IN THE FOURTH DISTRICT COURT OF APPEALS   SAN ANTONIO, TEXAS
                      SAN ANTONIO, TEXAS           12/9/2015 4:36:23 PM
 _________________________________________________________________
                                                     KEITH E. HOTTLE
                                                           Clerk
                               TONI COMBEST,
                                     Appellant

                                       VS.

                    MUSTANG MINERALS, LLC,
                                Appellee
 _________________________________________________________________

                 On Appeal from the 218th District Court
           Cause No. 14-08-00144-CVL, LaSalle County, Texas
                the Honorable Donna S. Rayes, Presiding
 _________________________________________________________________

           AGREED MOTION TO EXTEND TIME TO FILE
                       BRIEF OF APPELLEE
 _________________________________________________________________

      Appellee Mustang Minerals, LLC (“Mustang”) respectfully files this Motion

to Extend Time to File Brief of Appellee (the “Motion”). In support of the Motion,

Mustang shows the Court as follows:

                                      I.
                                  DUE DATE

      Mustang’s Brief of Appellee is currently due on December 25, 2015.

Mustang seeks an additional thirty (30) days to file its brief, making the new

deadline Monday, January 25, 2016.



AGREED MOTION TO EXTEND TIME TO FILE BRIEF OF APPELLEE                      Page 1
                             II.
  MUSTANG’S FIRST AND ONLY REQUEST FOR AN EXTENSION OF
            TIME TO FILE ITS BRIEF OF APPELLEE

      This is Mustang’s first request for an extension of time to file its Brief of

Appellee. And, it will be Mustang’s only request for an extension to file its Brief of

Appellee. If the request is granted, Mustang stipulates and agrees that it will not

seek additional time to file its Brief of Appellee.

                                 III.
                    REASONS FOR EXTENSION OF TIME

      Due to the nature of the following circumstances and conflicts, it is not

reasonably possible for the undersigned counsel, who has the primary

responsibility for preparing and filing Mustang’s Brief of Appellee, to perform the

tasks necessary to prepare, finalize, and file a thorough and accurate Brief of

Appellee by the current deadline:

      1) undersigned counsel offices in a historic building in Weatherford,

          Texas that is well over 100 years old. Weatherford received

          approximately seven to eight inches of rain between November 26-

          30, 2015. Due to the excessive amount of rain and the age and

          structure of the office building, an exterior wall collapsed, causing

          catastrophic damage to the building. Appellee’s counsel has been

          unable to access his office or his files for a number of days, has




AGREED MOTION TO EXTEND TIME TO FILE BRIEF OF APPELLEE                            Page 2
          had to relocate to a temporary office, and will have to relocate

          once again in the coming weeks;

       2) undersigned counsel is scheduled to attend Continuing Legal

          Education in San Antonio on December 10-11, 2015; and

       3) undersigned counsel has a pre-planned family vacation from

          December 17-24, 2015.

                              IV.
          EXTENSION SOUGHT IN THE INTEREST OF JUSTICE

       The extension sough is not for the purpose of delay, but rather, in the interest

of justice.

                          V.
  APPELLANT DOES NOT OPPOSE A THIRTY (30) DAY EXTENSION

       On December 2, 2016, co-counsel for Mustang, Mark Barret, conferred with

counsel for Appellant regarding the contents of this Motion, and counsel for

Appellant confirmed that Appellant does not oppose a thirty (30) day extension. As

demonstrated above, the requested extension is needed.

                                    VI.
                           PRAYER FOR EXTENSION

       WHEREFORE, PREMISES CONSIDERED, Mustang respectfully requests

an extension of time of thirty (30) days, until January 25, 2016, to file its Brief of

Appellee and for such other and further relief to which it may show itself entitled.




AGREED MOTION TO EXTEND TIME TO FILE BRIEF OF APPELLEE                          Page 3
                                        Respectfully submitted,

                                        /s/ David D. Rapp
                                        David D. Rapp
                                        State Bar No. 24027764
                                        david@ektexas.com
                                        Mark B. Barret
                                        State Bar No. 24092087
                                        mark@ektexas.com
                                        EGGLESTON KING, LLP
                                        102 Houston Avenue
                                        Weatherford, TX 76086
                                        Telephone: (817) 596-4200
                                        Telecopier: (817) 596-4269

                                        ATTORNEYS FOR APPELLEE
                                        MUSTANG MINERALS, LLC




                    CERTIFICATE OF CONFERENCE

      I hereby certify that, on or December 2, 2016, I communicated with Sameer
Mandke and Kevin Schield, counsel for Appellant in this matter, and both
informed me that Appellant does not opposes this Motion.


                                          /s/ Mark B. Barret
                                          Counsel for Appellee




AGREED MOTION TO EXTEND TIME TO FILE BRIEF OF APPELLEE                   Page 4
                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the
foregoing instrument was served electronically through the electronic filing
manager, if the email address of the attorney below was on file with the electronic
filing manager, or by e-mail as indicated below, upon the following attorneys on
this 9th day of December, 2015, at the time of the filing of the foregoing
instrument:



                                            /s/ David D. Rapp
                                            Counsel for Appellee

Sameer Mandke
TX State Bar No. 24065670
sameer@gkmpllc.com
Robert F. Gilbert
TX State Bar No. 24059321
gilbert@gkmpllc.com
GILBERT MANDKE, PLLC
10100 Kleckley #15-B
Houston, Texas 77075
Telephone: 832.316.5322
Fax: 713.341.9062

Kevin Schield
TX State Bar No. 24075025
Kevin.schield@schieldlaw.com
3611 Leadville Drive
Austin, Texas 78749
Telephone: 512.910.5095




AGREED MOTION TO EXTEND TIME TO FILE BRIEF OF APPELLEE                       Page 5